DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         GLENN BROSNICK,
                            Appellant,

                                   v.

 U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR GSR 2007-
    1F, KARIN BROSNICK, JPMORGAN CHASE BANK, NATIONAL
 ASSOCIATION, as successor in interest to Washington Mutual Bank,
     formerly known as Washington Mutual Bank, FA, LONG LAKE
 RANCHES WEST HOMEOWNERS ASSOCIATION, INC., LONG LAKE
 RANCHES HOMEOWNERS ASSOCIATION, INC. and SUNSET LAKES
                   MASTER ASSOCIATION, INC.,
                             Appellees.

                             No. 4D17-119

                             [April 5, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John B. Bowman, Judge; L.T. Case No.
CACE09011876.

   Scott Edwards of Scott J. Edwards, P.A., Boca Raton, and Stephen R.
Verbit, Davie, for appellant.

   Sara F. Holladay-Tobias and Emily Rottmann of McGuire Woods LLP,
Jacksonville, for Appellee U.S Bank National Association.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.